In a proceeding pursuant to Family Court Act article 5 to establish paternity and for an award of child support, the putative father appeals from an order of the Family Court, Kings County (Feldman, J.H.O.), dated April 27, 2009, which, after a hearing, determined that he is the father of the subject child.
Ordered that on the Court’s own motion, the notice of appeal from the order is deemed to be an application for leave to appeal, and leave to appeal is granted {see Family Ct Act § 1112; Matter of Mayra C. v Derek C., 62 AD3d 870 [2009]; Matter of Shirley R. v Ricardo B., 144 AD2d 472 [1988]; Matter of Harstein v Mike S., 107 AD2d 684 [1985]); and it is further,
*887Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court was presented with sufficient evidence at the hearing and at an in camera interview with the child to make the determination that it was in the best interests of the child to equitably estop the appellant from denying paternity and seeking DNA genetic marker testing (see Matter of Juan A. v Rosemarie N., 55 AD3d 827 [2008]; Matter of Jose F.R. v Reina C.A., 46 AD3d 564 [2007]).
The appellant’s remaining contentions are without merit. Rivera, J.P., Florio, Angiolillo and Belen, JJ., concur.